DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on December 9, 2020. Claims 1-20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on December 9, 2020 and on August 2, 2022.  The December 9, 2020  submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. All disclosed references with the exception of NPL Document 1 for the August 2, 2022 submission are in compliance with the provisions of 37 CFR 1.97. Therefore, all of the references with the exception of NPL Document 1 are being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 7 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7 recites the term design parameters. It is unclear what would and what would not be considered a design parameter. For example, the design parameters may be parameters for the tow hitch itself, the parameters of the model tow hitch such as resolution, or some other meaning. For purposes of this Action, Examiner is interpreting the design parameters to relate to physical attributes of the actual tow hitch from which the model is created from. 

Claim 15 recites a camera twice. Once in claim 13 from which it depends and once in claim 15. It is unclear if these are intended to be the same claim element. For purposes of this Action, Examiner is interpreting the limitations to be relating to the same claim element. 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a method and claim 13 is directed toward an apparatus. Therefore, each of the independent claims 1 and 13 along with the corresponding dependent claims 2-12 and 14-20 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1 and 13 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain mental processes. The language of independent claim 1 is used for illustration: A method of determining a tow hitch position, the method comprising: 
obtaining a two-dimensional image of a tow hitch in a three-dimensional scene (a person may look at a tow hitch and note the 2D image); 
obtaining a model tow hitch in three dimensions (a person may remember previously seeing all angles of a tow hitch in 3D); 
generating a three-dimensional rendering of a scene that includes the model tow hitch (a person may mentally think about a scene which includes the remembered tow hitch); and 
positioning the model tow hitch in the three-dimensional rendering in an orientation corresponding with an orientation of the tow hitch in the three-dimensional scene (a person may mentally think about which angle the 2D image would be of the remembered tow hitch and mentally align the two).


Under Step 2A, Prong One, independent claims 1 and 13 recite, in part, a method and an apparatus. Other than reciting a camera and a controller, nothing in the claims precludes the steps from being directed toward certain mental processes. Therefore, independent claims 1 and 13 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental processes” judicial exception is not integrated into a practical application.  For example, independent claims 1 and 13 recite the additional elements of a camera and a controller.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements a camera and a controller are not integrated into the claims as a whole, claims 1 and 13 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1 and 13 are not patent eligible. 

Dependent claims 2-12 and 14-20 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-12 and 14-20, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-12 and 14-20 are patent ineligible.

Examiner suggests that Applicant set an interview to discuss potential ways of overcoming the rejections under 35 U.S.C. 101. 
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0388071 (hereinafter, “Grabner”) in view of U.S. Pub. No. 2020/0079165 (hereinafter, “Niewiadomski”).

Regarding claim 1, Niewiadomski discloses a method of determining a tow hitch position (see at least Fig. 1 and [0073]), the method comprising: 
obtaining a two-dimensional image of a tow hitch in a three-dimensional scene (see at least [0073]; 2D images may be captured of the tow hitch). Additionally, Niewiadomski teaches that an “object” may, for example, be a tow hitch; see Niewiadomski at least at [0033]-[0034] which describes viewing objects including, for example, a coupler. For purposes of brevity, Examiner notes that this disclosure is used in all of the following limitations comprising a “tow hitch” to teach that the object described in Grabner may be the tow hitch.
However, Niewiadomski does not explicitly teach  
obtaining a model [tow hitch] in three dimensions; 
generating a three-dimensional rendering of a scene that includes the model [tow hitch]; and 
positioning the model [tow hitch] in the three-dimensional rendering in an orientation corresponding with an orientation of the [tow hitch] in the three-dimensional scene.
Grabner, in the same field of endeavor, teaches 
obtaining a model [tow hitch] in three dimensions (see at least Fig. 2, Fig. 3 and [0066]; a 3D model of the object (i.e., tow hitch) may be obtained); 
generating a three-dimensional rendering of a scene that includes the model [tow hitch] (see at least Fig. 2, Fig. 3, and [0068]-[0069]; the models and locations for different objects (e.g., a tow hitch) within the scene may be generated in 3D); and 
positioning the model [tow hitch] in the three-dimensional rendering in an orientation corresponding with an orientation of the [tow hitch] in the three-dimensional scene (see at least Fig. 2, Fig. 3, Fig. 5B, [0088], and [0094]; the positioning of the 3D model of the object may include the pose (i.e., orientation) of the object with the object in the 3D scene).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Niewiadomski with the teachings of Grabner in order to improve the accuracy of the angle at which the 2D image corresponds to the hitch in the real world; see Grabner at least at [0052]. 

 Regarding claim 2, the Niewiadomski and Grabner combination renders obvious all of the limitations of claim 2. Additionally, Grabner, in the same field of endeavor, teaches wherein the model [tow hitch] corresponds to the tow hitch (see at least Fig. 4A, Fig. 8, and [0071]; the object in the 2D image may correspond to the model of the object).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Niewiadomski with the teachings of Grabner in order to improve the accuracy of the angle at which the 2D image corresponds to the hitch in the real world; see Grabner at least at [0052]. 

Regarding claim 3,  the Niewiadomski and Grabner combination renders obvious all of the limitations of claim 2. Additionally, Niewiadomski discloses that the shape the possible shape descriptor for an object such as a tow hitch may, for example, include the ball diameter. Furthermore, Grabner, in the same field of endeavor, teaches wherein the model tow hitch and the [tow hitch] include at least one of a matching [tow hitch] drop, a ball diameter, or a distance from a receiver (see at least [0063]; pose invariant shape descriptors may be used to assist in matching the object with the model object). 
Niewiadomski does not explicitly teach that the shape descriptor such as the ball diameter is provided for matching the model to the tow hitch (i.e., model object to object). However, Grabner, in the same field of endeavor, teaches matching shape descriptors of objects between the model objects and the objects; see Grabner at least at [0063]. One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Niewiadomski with the teachings of Grabner in order to improve the accuracy of the angle at which the 2D image corresponds to the hitch in the real world by, for example, matching invariant shape descriptors; see Grabner at least at [0052] and [0063].

Regarding claim 4, the Niewiadomski and Grabner combination renders obvious all of the limitations of claim 1. Additionally, Niewiadomski discloses wherein the two-dimensional image of the tow hitch is captured by a camera mounted to a vehicle (see at least Fig. 1, Fig. 5, and [0032] including elements 38, 40, 42, and 44; the exterior imagers (i.e., cameras) may be mounted to the vehicle).

Regarding claim 5, the Niewiadomski and Grabner combination renders obvious all of the limitations of claim 1. Additionally, Grabner, in the same field of endeavor, teaches wherein obtaining the model [tow hitch] in three dimensions includes selecting the model [tow hitch] from a database of predefined [tow hitches] (see at least [0160]; a database of corresponding 3D models of the object (i.e., tow hitch) may be used for obtaining the 3D model of the object).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Niewiadomski with the teachings of Grabner in order to improve the accuracy of the angle at which the 2D image corresponds to the hitch in the real world; see Grabner at least at [0052]. 

Regarding claim 6, the Niewiadomski and Grabner combination renders obvious all of the limitations of claim 5. Additionally, Grabner, in the same field of endeavor, teaches wherein selecting the model [tow hitch] from the database includes comparing the two-dimensional image of the [tow hitch] with invariant features of predefined [tow hitches] in the database (see at least [0007] and [0161]; invariant features of objects in the database may be used for selecting the correct model).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Niewiadomski with the teachings of Grabner in order to improve the accuracy of the angle at which the 2D image corresponds to the hitch in the real world; see Grabner at least at [0052]. 

Regarding claim 7, the Niewiadomski and Grabner combination renders obvious all of the limitations of claim 6. Additionally, Grabner, in the same field of endeavor, teaches wherein the invariant features from the database of predefined [tow hitches] are identified through a classification algorithm (see at least [0007] and [0161]; one of several examples of the classification algorithms used may be the convolutional neural network for defining a database of objects having invariant features).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Niewiadomski with the teachings of Grabner in order to improve the accuracy of the angle at which the 2D image corresponds to the hitch in the real world; see Grabner at least at [0052]. 

Regarding claim 8, the Niewiadomski and Grabner combination renders obvious all of the limitations of claim 1. Additionally, Grabner, in the same field of endeavor, teaches wherein obtaining the model [tow hitch] in three-dimensions includes receiving inputs directed to design parameters for generating the model of the [tow hitch] in three dimensions (see at least [0063]; shape descriptors (i.e., design parameters) may be used to obtain the model object).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Niewiadomski with the teachings of Grabner in order to improve the accuracy of the angle at which the 2D image corresponds to the hitch in the real world by, for example, matching invariant shape descriptors; see Grabner at least at [0052] and [0063].

Regarding claim 9, the Niewiadomski and Grabner combination renders obvious all of the limitations of claim 1. Additionally, Grabner, in the same field of endeavor, teaches wherein generating the three-dimensional rendering includes utilizing at least one of camera extrinsic data, camera intrinsic data, a plane of a ground segment, or the model [tow hitch] (see at least Fig. 2, Fig. 3, and [0068]-[0069]; the models and locations for different objects (e.g., a tow hitch) within the scene may be generated in 3D using camera intrinsic/extrinsic data and/or the model object).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Niewiadomski with the teachings of Grabner in order to improve the accuracy of the angle at which the 2D image corresponds to the hitch in the real world; see Grabner at least at [0052]. 

Regarding claim 10, the Niewiadomski and Grabner combination renders obvious all of the limitations of claim 9. Additionally, Grabner, in the same field of endeavor, teaches wherein the three-dimensional rendering identifies a model camera focal point that corresponds in three-dimensional space to a focal point of the camera used for obtaining the two-dimensional image of the [tow hitch] (see at least [0007] and [0095]; the viewpoint of the camera (i.e., focal point) may be used to match the model with the image).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Niewiadomski with the teachings of Grabner in order to improve the accuracy of the angle at which the 2D image corresponds to the hitch in the real world; see Grabner at least at [0052]. 

Regarding claim 11, the Niewiadomski and Grabner combination renders obvious all of the limitations of claim 10. Additionally, Grabner, in the same field of endeavor, teaches wherein positioning the model [tow hitch] includes generating a two-dimensional projection of the model [tow hitch] from the model camera focal point and comparing the two-dimensional projection with the two-dimensional image (see at least Fig. 10A-10E, [0007], [0095], and [0134]; the 2D image and projections of the 3D image may be compared to assist in matching the model and image based at least on the corresponding pose of the object which includes a descriptor for the camera focal point).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Niewiadomski with the teachings of Grabner in order to improve the accuracy of the angle at which the 2D image corresponds to the hitch in the real world; see Grabner at least at [0052]. 

Regarding claim 12, the Niewiadomski and Grabner combination renders obvious all of the limitations of claim 11. Additionally, Grabner, in the same field of endeavor, teaches wherein the model [tow hitch] is properly positioned when the two-dimensional projection of the model [tow hitch] matches the two-dimensional image of the [tow hitch] (Fig. 10A-10E, [0007], [0095], and [0134]; the 2D image and projections of the 3D image may be compared to assist in matching the model and image based at least on the corresponding pose of the object which includes a descriptor for the camera focal point such that they are highly accurate comparisons (i.e., properly positioned relative to one another)).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Niewiadomski with the teachings of Grabner in order to improve the accuracy of the angle at which the 2D image corresponds to the hitch in the real world; see Grabner at least at [0052]. 

Regarding claim 13, Niewiadomski discloses a trailer hitch assisting assembly comprising (see at least Fig. 1, Fig. 2, and the publication generally): 
a camera for capturing images of a tow hitch (see at least Fig. 1, Fig. 5, and [0032] including elements 38, 40, 42, and 44; the exterior imagers (i.e., cameras)); and 
a controller configured to (see at least [0029]):
obtain a two-dimensional image of a tow hitch in a three-dimensional scene (see at least [0073]; 2D images may be captured of the tow hitch). Additionally, Niewiadomski teaches that an “object” may, for example, be a tow hitch; see Niewiadomski at least at [0033]-[0034] which describes viewing objects including, for example, a coupler. For purposes of brevity, Examiner notes that this disclosure is used in all of the following limitations comprising a “tow hitch” to teach that the object described in Grabner may be the tow hitch.
However, Niewiadomski does not explicitly teach  
a controller configured to: 
…
obtain a model [tow hitch] in three dimensions; 
generating a three-dimensional rendering of a scene that includes the model [tow hitch]; and 
position the model [tow hitch] in the three-dimensional rendering in an orientation corresponding with an orientation of the [tow hitch] in the three-dimensional scene.
Grabner, in the same field of endeavor, teaches 
a controller configured to (see at least [0191] and the publication generally): 
…
obtain a model [tow hitch] in three dimensions (see at least Fig. 2, Fig. 3 and [0066]; a 3D model of the object (i.e., tow hitch) may be obtained);  
generating a three-dimensional rendering of a scene that includes the model [tow hitch] (see at least Fig. 2, Fig. 3, and [0068]-[0069]; the models and locations for different objects (e.g., a tow hitch) within the scene may be generated in 3D); and
position the model [tow hitch] in the three-dimensional rendering in an orientation corresponding with an orientation of the [tow hitch] in the three-dimensional scene (see at least Fig. 2, Fig. 3, Fig. 5B, [0088], and [0094]; the positioning of the 3D model of the object may include the pose (i.e., orientation) of the object with the object in the 3D scene).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Niewiadomski with the teachings of Grabner in order to improve the accuracy of the angle at which the 2D image corresponds to the hitch in the real world; see Grabner at least at [0052]. 

Regarding claim 14, the Niewiadomski and Grabner combination renders obvious all of the limitations of claim 13. Additionally, Grabner, in the same field of endeavor, teaches wherein the model [tow hitch] and the [tow hitch] include at least one of a matching [tow hitch] drop, a ball diameter, or a distance from a receiver (see at least [0063]; pose invariant shape descriptors may be used to assist in matching the object with the model object). 
Niewiadomski does not explicitly teach that the shape descriptor such as the ball diameter is provided for matching the model to the tow hitch (i.e., model object to object). However, Grabner, in the same field of endeavor, teaches matching shape descriptors of objects between the model objects and the objects; see Grabner at least at [0063]. One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Niewiadomski with the teachings of Grabner in order to improve the accuracy of the angle at which the 2D image corresponds to the hitch in the real world by, for example, matching invariant shape descriptors; see Grabner at least at [0052] and [0063].

Regarding claim 15, the Niewiadomski and Grabner combination renders obvious all of the limitations of claim 13. Additionally, Niewiadomski discloses wherein the two-dimensional image of the [tow hitch] is captured by a camera mounted to a vehicle (see at least Fig. 1, Fig. 5, and [0032] including elements 38, 40, 42, and 44; the exterior imagers (i.e., cameras) may be mounted to the vehicle).

Regarding claim 16, the Niewiadomski and Grabner combination renders obvious all of the limitations of claim 13. Additionally, Grabner, in the same field of endeavor, teaches wherein obtaining the model [tow hitch] in three dimensions includes selecting the model [tow hitch] from a database of predefined [tow hitches] and selecting the model [tow hitch] from the database includes comparing the two-dimensional image of the [tow hitch] with invariant features of predefined [tow hitches] in the database (see at least [0007] and [0160]-[0161]; invariant features of objects in the database may be used for selecting the correct model from the database of predefined models of the object).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Niewiadomski with the teachings of Grabner in order to improve the accuracy of the angle at which the 2D image corresponds to the hitch in the real world; see Grabner at least at [0052]. 

Regarding claim 17, the Niewiadomski and Grabner combination renders obvious all of the limitations of claim 16. Additionally, Grabner, in the same field of endeavor, teaches wherein the invariant features from the database of predefined [tow hitches] include at least one of histogram of oriented gradients, Color Names, RGB, or grayscale that characterize the predefined [tow hitches] (see at least [0152]; the properties (i.e., invariant features) of the models in the database may, for example include color).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Niewiadomski with the teachings of Grabner in order to improve the accuracy of the angle at which the 2D image corresponds to the hitch in the real world; see Grabner at least at [0052]. 

Regarding claim 18, the Niewiadomski and Grabner combination renders obvious all of the limitations of claim 13. Additionally, Grabner, in the same field of endeavor, teaches wherein generating the three-dimensional rendering includes utilizing at least one of camera extrinsic data, camera intrinsic data, a plane of a ground segment, or the model [tow hitch] (see at least Fig. 2, Fig. 3, and [0068]-[0069]; the models and locations for different objects (e.g., a tow hitch) within the scene may be generated in 3D using camera intrinsic/extrinsic data and/or the model object).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Niewiadomski with the teachings of Grabner in order to improve the accuracy of the angle at which the 2D image corresponds to the hitch in the real world; see Grabner at least at [0052]. 

Regarding claim 19, the Niewiadomski and Grabner combination renders obvious all of the limitations of claim 18. Additionally, Grabner, in the same field of endeavor, teaches wherein the three-dimensional rendering identifies a model camera focal point that corresponding in three-dimensional space to a focal point of the camera used for obtaining the two-dimensional image of the [tow hitch] (see at least [0007] and [0095]; the viewpoint of the camera (i.e., focal point) may be used to match the model with the image).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Niewiadomski with the teachings of Grabner in order to improve the accuracy of the angle at which the 2D image corresponds to the hitch in the real world; see Grabner at least at [0052]. 

Regarding claim 20, the Niewiadomski and Grabner combination renders obvious all of the limitations of claim 19. Additionally, Grabner, in the same field of endeavor, teaches wherein positioning the model [tow hitch] includes generating a two-dimensional projection of the model [tow hitch] from the model camera focal point and comparing the two-dimensional projection with the two-dimensional image and the model tow hitch is properly positioned when the two-dimensional projection of the model [tow hitch] matches the two-dimensional image of the [tow hitch] (Fig. 10A-10E, [0007], [0095], and [0134]; the 2D image and projections of the 3D image may be compared to assist in matching the model and image based at least on the corresponding pose of the object which includes a descriptor for the camera focal point such that they are highly accurate comparisons (i.e., properly positioned relative to one another)).

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
a.	U.S. Pub. No. 2020/0160616 which relates to aligning 2D images with 3D models based on estimated 3D pose by retrieving the 3D model from a database of similar models; and 
b.	U.S. Pat. No. 10,906,583 which relates to using a neural network for autonomous trailer hitching.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663